       Case: 3:19-cv-00258-SA-RP Doc #: 66 Filed: 01/04/21 1 of 8 PageID #: 443




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

ANNA CAITLAND JONES                                                                          PLAINTIFF

V.                                                       CIVIL ACTION NO. 3:19-CV-258-SA-DAS

ANDERSON ROAD OXFORD, LLC
D/B/A THE RETREAT AT OXFORD                                                             DEFENDANT

                            ORDER AND MEMORANDUM OPINION

        Anna Caitland Jones initiated this action on November 15, 2019 by filing her Complaint

[1] against Anderson Road Oxford, LLC d/b/a The Retreat at Oxford (“The Retreat”). On October

30, 2020, The Retreat filed a Motion for Summary Judgment [41]. The Motion [41] has been fully

briefed, and the Court is prepared to rule.

                                   Factual and Procedural History

        On November 16, 2016, the Plaintiff was involved in a car accident at an intersection

located within the parking lot of The Retreat—an apartment complex in Oxford, Mississippi. The

wreck involved the Plaintiff, who was a resident at The Retreat, and Jaelin Johnson, a third-party.

Johnson approached the intersection in her vehicle traveling east while the Plaintiff approached

the intersection in her vehicle traveling south—thus, perpendicular to one another. The intersection

was a four-way intersection but only a two-way stop, with travelers driving east and west being

instructed to stop while travelers driving north and south under no duty to stop. However, not long

before the wreck, a stop sign which would have instructed Johnson to stop had gone missing.1

        The Plaintiff, who had no duty to stop while traveling in the southbound lane, stated both

to Oxford Police Department and at her deposition that she knew the aforementioned stop sign was



1
 The Retreat’s agents were aware of the sign missing at least three days prior to the accident. See Kelley
Deposition [41-6, p. 16].
       Case: 3:19-cv-00258-SA-RP Doc #: 66 Filed: 01/04/21 2 of 8 PageID #: 444




missing and, therefore, out of an abundance of caution, she slowed to check for oncoming traffic

when she approached the intersection. The Plaintiff further stated that, after looking both ways

twice, she saw no oncoming traffic and proceeded through the intersection. Johnson, on the other

hand, told a responding officer from Oxford Police Department that she also stopped at the

intersection, despite the stop sign missing. Notwithstanding these alleged efforts by both parties,

a collision between the two vehicles occurred in the intersection. The collision was serious enough

for the Plaintiff’s airbags to deploy on the side where Johnson’s car struck her car. The Plaintiff

testified at her deposition that she has undergone extensive pain management, physical therapy,

and other treatment because of the injuries she sustained in the accident.

       The Plaintiff filed suit against The Retreat, alleging that it was negligent in failing to

replace the stop sign. The Retreat now seeks summary judgment on that claim.

                                   Summary Judgment Standard

       Summary judgment is warranted when the evidence reveals no genuine dispute regarding

any material fact, and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P.

56(a). The rule “mandates the entry of summary judgment, after adequate time for discovery and

upon motion, against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986).

       The moving party “bears the initial responsibility of informing the district court of the basis

for its motion and identifying those portions of [the record] which it believes demonstrate the

absence of a genuine issue of material fact.” Id. at 323. The nonmoving party must then “go beyond

the pleadings” and “designate ‘specific facts showing that there is a genuine issue for trial.’” Id. at

324 (citation omitted). In reviewing the evidence, factual controversies are to be resolved in favor



                                                  2
       Case: 3:19-cv-00258-SA-RP Doc #: 66 Filed: 01/04/21 3 of 8 PageID #: 445




of the non-movant, “but only when both parties have submitted evidence of contradictory facts.”

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc). When such contradictory

facts exist, the Court may “not make credibility determinations or weigh the evidence.” Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150, 120 S. Ct. 2097, 147 L. Ed. 2d 105 (2000).

Conclusory allegations, speculation, unsubstantiated assertions, and legalistic arguments are not

an adequate substitute for specific facts showing a genuine issue for trial. TIG Ins. Co. v. Sedgwick

James of Wash., 276 F.3d 754, 759 (5th Cir. 2002); SEC v. Recile, 10 F.3d 1093, 1097 (5th Cir.

1997); Little, 37 F.3d at 1075.

                                     Analysis and Discussion
       Sitting in diversity, this Court must apply state substantive law and federal procedural law.

See Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427, 116 S. Ct. 2211, 2219, 135 L. Ed.

2d 659 (1996). Under Mississippi law, the four elements of a negligence claim are “duty, breach

of duty, causation between the breach of the duty and the injury, and actual damage.” Gulfport

OB-GYN, P.A. v. Dukes, Dukes, Keating & Faneca, P.A., 283 So. 3d 676, 679 (Miss. 2019) (citing

Bullard v. Guardian Life Ins. Co of Am., 941 So. 2d 812, 815 (Miss. 2006). In a landlord/tenant

arrangement where a property is leased to multiple tenants, “the lessor, with respect to common

areas, has the duty to use reasonable care to keep the common areas reasonably safe and is liable

for damages for failure to perform the duty.” Cappaert v. Junker, 413 So. 2d 378, 380 (Miss.

1982). Parking lots of apartment complexes are considered common areas in this context. See Doe

v. Hallmark Partners, LP, 227 So. 3d 1052, 1057 (Miss. 2017).

       The causation element of a negligence claim has two aspects: (1) cause in fact or factual

cause; and (2) proximate or legal cause. Gulfport OB-GYN, 283 So. 3d at 679 (citing Norman v.

Anderson Reg’l Med. Ctr., 262 So. 3d 520, 529 (Miss. 2019)). The existence of factual cause

“depends on whether the plaintiff's injury would have occurred but for the defendant’s

                                                 3
      Case: 3:19-cv-00258-SA-RP Doc #: 66 Filed: 01/04/21 4 of 8 PageID #: 446




negligence.” Funches v. Progressive Tractor & Implement Co., L.L.C., 905 F.3d 846, 851 (5th

Cir. 2018) (citation omitted). Legal cause, on the other hand, hinges on whether the damage is the

type of damage that the tortfeasor should have reasonably expected to result from their negligence.

Id. at 852 (citation omitted). Both factual and legal cause must be shown in order for the Plaintiff

to prevail. Gulfport OB-GYN, 283 So. 3d at 679. Furthermore, “[w]hen a plaintiff’s injuries are the

result of the negligence of more than one tortfeasor, the test is whether the negligence of a

particular tortfeasor was a substantial factor in bringing about the harm.” Glenn v. Peoples, 185

So. 3d 981, 986 (Miss. 2015) (citation omitted) (internal quotations omitted).

       Additionally, the Mississippi Supreme Court has clearly and consistently held that

“negligence may be proved by circumstantial evidence where circumstances are such as to remove

the case from the realm of conjecture and place it within the field of legitimate inference.”

Weathersby Chevrolet Co. v. Redd Pest Control Co., 778 So. 2d 130, 133 (Miss. 2001) (citing

Kussman v. V & G Welding Supply, Inc., 585 So. 2d 700, 703 (Miss.1991)) (citation omitted).

Lastly, “when [a negligence case] turns on circumstantial evidence it should rarely be taken from

the jury.” Davis v. Flippen, 260 So. 2d 847, 848 (Miss. 1972) (citing Cameron v. Hootsell, 90 So.

2d 195, 197 (Miss. 1956)).

       Applying these principles to the case at bar, The Retreat owed a duty to the Plaintiff on its

privately maintained parking lot and roadway as a common area. See Doe, 227 So. 3d at 1057

(holding apartment parking lots are common areas); see also Cappaert, 413 So. 2d at 380 (holding

lessors owe a duty to keep common areas reasonably safe on properties leased to multiple tenants).

Mallory Kelley, The Retreat’s General Manager, testified that The Retreat was made aware of the

missing stop sign on November 13, 2016. See Kelley Deposition [41-6, p. 16]. She further testified

that at some point before the accident, The Retreat had a new stop sign in its possession but had



                                                 4
         Case: 3:19-cv-00258-SA-RP Doc #: 66 Filed: 01/04/21 5 of 8 PageID #: 447




not yet replaced it when the accident occurred on November 16, 2016. See Kelley Deposition [41-

6, p. 24]. Although it does not admit that its failure to replace the stop sign sooner constituted a

breach of its duty, for purposes of the present Motion [41], the Defendant asserts that, regardless

of whether a breach occurred, the Plaintiff cannot satisfy the causation element of her negligence

claim.

         In arguing that the Plaintiff cannot satisfy the causation element, the Defendant contends

that the absence of the sign was not a factor in either driver’s decision to enter the intersection and,

therefore, the sign’s absence could not have been the cause of, or played a substantial factor in, the

accident. The Defendant supports this contention by citing New Orleans & N. E. R. Co. v. Burge,

2 So. 2d 825, 826 (Miss. 1941). In Burge, the Mississippi Supreme Court held that an alleged

tortfeasor’s negligence is not a substantial factor in causing injury to the plaintiff if the harm would

have been sustained regardless of the alleged tortfeasor’s negligence. Id. at 826. In context, the

Defendant contends that even if there was a duty owed and a breach of that duty, Johnson’s alleged

stopping at what should have been the stop sign served as an intervening factor between the

apartment complex’s alleged negligence and the injury sustained by the Plaintiff. This is because,

according to the Defendant, the two cars entered the intersection in the same manner that they

would have if the stop sign had been in place. Thus, The Retreat’s assertion is that the missing stop

sign did not in any way contribute to the accident.

         Hypothetically, under the guise of Burge, the Defendant’s argument would be correct. If

the sequence of events in this case transpired in a manner exactly as they would have with the

presence of the stop sign, the apartment complex’s negligence would likely not be considered a

substantial factor in causing the Plaintiff’s injuries. The Defendant’s argument, however, is not




                                                   5
       Case: 3:19-cv-00258-SA-RP Doc #: 66 Filed: 01/04/21 6 of 8 PageID #: 448




without fault, as it hinges solely on the substance of the police report containing the responding

officer’s account of what Johnson told him at the scene of the accident.

       The police report, which the Defendant uses to support its contention as to how the accident

occurred, was prepared by the responding officer of the Oxford Police Department. Specifically,

The Retreat relies upon the language contained in the Report that states “JOHNSON stated she

stopped at the stop sign and didn’t seen any vehicle coming.” [41-3, p. 2]. It is important to note

here that at this stage in the proceedings, the Court’s duty is only to determine whether there is a

genuine issue of material fact. In response, the Plaintiff, relying on Rule 56(c)(2) of the Federal

Rules of Civil Procedure, argues that the police report containing the officer’s report of what

Johnson told him at the scene of the accident is inadmissible hearsay. Rule 56(c)(2) allows a

litigant to make an objection on the basis that a fact is not supported by evidence that can be made

admissible, specifically providing that “[a] party may object that the material cited to support or

dispute a fact cannot be presented in a form that would be admissible in evidence.” FED. R. CIV.

P. 56(c)(2).

       The Plaintiff, here, contends that the police report is inadmissible specifically because it is

unauthenticated. However, “at the summary judgment stage, evidence need not be authenticated

or otherwise presented in an admissible form.” Patel v. Texas Tech Univ., 941 F.3d 743, 746 (5th

Cir. 2019) (citing Maurer v. Indep. Town, 870 F.3d 380, 384 (5th Cir. 2017) (citation omitted).

Notwithstanding, when a party does object to summary judgment evidence “[t]he burden is on the

proponent to show that the material is admissible as presented or to explain the admissible form

that is anticipated.” Sharkey v. Humphreys Cty., Mississippi, No. 4:18-CV-17-DMB-JMV, 2020

WL 96902, at *2 (N.D. Miss. 2020) (citing FED. R. CIV. P. 56 Advisory Committee's note to 2010

amendment). Thus, although evidence need not be authenticated at the summary judgment stage,



                                                 6
       Case: 3:19-cv-00258-SA-RP Doc #: 66 Filed: 01/04/21 7 of 8 PageID #: 449




if one party objects to summary judgment evidence in a timely fashion, it puts the other party on

notice that they must show the admissible form or explain the anticipated form. See Maurer, 870

F.3d at 385 (holding that an opposing party objecting to summary judgment evidence puts the

proffering party on notice to explain the admissible form anticipated); see also Sharkey, 2020 WL

96902, at *2.

       The strength of the evidence, in terms of the police report, is especially important in this

case given the fact that the Defendant’s main line of defense hinges on its substance. The Plaintiff

certainly raised a timely objection to the defects in the summary judgment evidence in her

Response [47]. This put the Defendant on notice that it would need to come forward with

admissible evidence to support its contention or to explain how it intends to submit the report in

admissible form. See Maurer, 870 F.3d at 384; see also Sharkey, 2020 WL 96902, at *2. This is

especially true, in the Court’s view, for evidence so vital to the Defendant’s argument. In its Reply

[50], the Defendant failed to show the admissible form or how the evidence will be converted to

admissible form.

       Setting aside the Defendant’s procedural failure on this point, Fifth Circuit precedent

requires the Court here to consider whether unauthenticated evidence could be presented in

admissible form and if so, to consider its substance. See Patel, 941 F.3d at 746 (holding the district

court abused discretion and erred by not considering two unsworn expert reports at the summary

judgment stage without considering if they could be put into admissible form). In so doing, this

Court acknowledges that the substance of the police report could potentially be introduced in an

admissible form. However, even if the Defendant had done so, summary judgment still would not

be appropriate in this case. The Defendant contends in its Reply [50] that “[t]here is no evidence

before the Court that Johnson, the other driver, failed to stop at the intersection.” The Court



                                                  7
       Case: 3:19-cv-00258-SA-RP Doc #: 66 Filed: 01/04/21 8 of 8 PageID #: 450




disagrees. Without even taking into account the above-referenced issues associated with

consideration of the police report at this stage in the proceedings, there is certainly circumstantial

evidence in this case to create an inference that Johnson ran the stop sign because it was missing.

The collision was severe enough to cause the Plaintiff’s airbags to deploy and cause her serious,

long term, documented injuries. It follows that the circumstantial evidence here removes “the case

from the realm of conjecture and place it within the field of legitimate inference.” Weathersby

Chevrolet Co., 778 So. 2d at 133 (citing Kussman, 585 So. 2d at 703) (citation omitted). As noted

above, such cases should rarely be taken from the jury. See Davis, 260 So. 2d at 848 (citing

Cameron, 90 So. 2d at 197).

       Ultimately, this case, in the Court’s view, constitutes a textbook example of one which

must be left to a jury to decide. Summary judgment is not warranted.

                                             Conclusion

       For the reasons set forth above, the Defendant’s Motion for Summary Judgment [41] is

DENIED.

       SO ORDERED, this the 4th day of January, 2021.



                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE




                                                  8
